DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species B (Fig.3) in the reply filed on 2/15/2022 is acknowledged.  
Claims 9-12, and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Fig.1/5: “sense board 104/512; Fig.6: “center sheet 608” and “side wall 612”), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first column and a second column,” “a terminal,” and “woven between at least a portion of the first column and at least a portion of the second column” (Claim 1), “electrical contact” (Claim 5), “terminal has a first gender” (Claim 7) “a terminal having a second gender” (Claim 8) must all be shown and labeled in the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitations in line 16: “of the plurality of the plurality” should be rewritten as: “of the plurality.”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the limitations depend from itself and for purposes of prosecution herein will be assumed to depend from Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 1 and 8, the claims recite the open-ended clauses "configured to dispose" (Claim 1), and "configured to provide" (Claim 8), which renders the claim indefinite, since it's not clear whether the claimed "disposing/providing/detecting/connecting" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al. (US PG PUB 2016/0064783 A1) and further in view of Kim (US 9,761,852 B2).
[Claim 1] Regarding Claim 1, Chorian discloses: A power source assembly (See, e.g., Fig.1-6) for an electric vertical take-off and landing (eVTOL) aircraft comprising: a battery pack (See, e.g., Fig.1-6, 24) comprising an end panel (See, e.g., Fig.1-6) and a plurality of high energy density battery modules (See, e.g., Fig.1-6, 50), wherein each of the high energy density battery modules comprises: a plurality of battery units (See, e.g., Fig.1-6, 54), wherein each battery unit of the plurality of battery units is electronically coupled to at least one other battery unit of the plurality of battery units (See, e.g., Fig.1-6, 68) and wherein each battery unit comprises: a plurality of battery cells (See, e.g., Fig.1-6, 56); a cell retainer (See, e.g., Fig.1-6, 64+68) configured to dispose the plurality of battery cells in a predetermined arrangement (See, e.g., Fig.1-6), wherein the predetermined arrangement comprises a first column and a second column (See, e.g., Fig.1-6, 58+60); a protective wrapping (See, e.g., Fig.1-6, 62+52) comprising a thermally insulating material (See, e.g., Fig.1-6, 62+52), woven between at least a portion of the first column and at least a portion of the second column (See, e.g., Fig.1-6). 
Chorian fails to explicitly teach: a terminal electronically disposed on the end panel and electronically connected to each of the plurality of the plurality of high energy density battery modules.
However, Kim teaches a similar vehicle battery (See, e.g., Kim: Fig.1-7, 110) with a terminal (See, e.g., Kim: Fig.1-7, 115) electronically disposed on the end panel (See, e.g., Kim: Fig.1-7, 111) and electronically connected to each of the plurality of the plurality of high energy density battery modules (See, e.g., Kim: Fig.1-7).
Kim teaches that it is well known in the art of vehicle battery design to provide the battery with terminals on an end panel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Chorian modified so that the end panel has terminals such as taught by Kim, for the purpose of conveniently allowing a user to electrically connect the battery to various different external devices such as an electric load or a battery charger and may form a charging/discharging current path (See, e.g., Kim: Fig.1-7; Col.4, Ln.28-39). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
[Claim 2] Regarding Claim 2, the combination of Chorian in view of Kim teaches: wherein each of the plurality of battery cells comprises a radius (See, e.g., Chorian: Fig.1-6, 56).
[Claim 3] Regarding Claim 3, the combination of Chorian in view of Kim teaches: wherein the first column is offset from the second column by a distance equal to the radius (See, e.g., Chorian: Fig.1-6).
[Claim 4] Regarding Claim 4, the combination of Chorian in view of Kim teaches: wherein each battery unit is disposed within each of the high energy density battery modules such that at least a portion of a first surface of each battery unit is in contact with at least a portion of a first surface of another battery unit (See, e.g., Chorian: Fig.1-6).
[Claim 5] Regarding Claim 5, the combination of Chorian in view of Kim teaches: wherein each high energy density battery module comprises an electrical contact (See, e.g., Chorian: Fig.1-6, 68) having an electrical connection with at least one other high energy density battery module of the battery pack (See, e.g., Chorian: Fig.1-6).
[Claim 6] Regarding Claim 6, the combination of Chorian in view of Kim teaches: wherein each battery unit further comprises a cell guide (See, e.g., Chorian: Fig.1-6, 70+74+78) disposed under the cell retainer (See, e.g., Chorian: Fig.1-6).
[Claim 7] Regarding Claim 7, the combination of Chorian in view of Kim teaches: wherein the terminal has a first gender (See, e.g., Kim: Fig.1-7, 115).
[Claim 8] Regarding Claim 8, the combination of Chorian in view of Kim teaches: wherein the terminal is configured to provide power to at least a portion of an eVTOL aircraft when mated to a terminal having a second gender  (See, e.g., Kim: Fig.1-7).
[Claim 13] Regarding Claim 13, the combination of Chorian in view of Kim teaches: wherein the cell retainer may comprise an injection molded component (See, e.g., Chorian: Fig.1-6, 64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618